ON SUGGESTION OF ERROR.
It is contended on the suggestion of error herein that the Court should not have reversed the case and rendered a decree here for the appellant for the reason that the proof disclosed that a third party, Joe Price, is not a party to the suit, and was shown by the evidence upon the trial to have acquired a good and perfect title against the appellant by 10 years adverse possession under Section 711, Code 1942. But, the reversal of the case was ordered on the ground that the appellant, The Southern Naval Stores Co., Ltd., was entitled to cancel and remove, as a cloud upon its title, the claim of the appellees Felix Price, et ux., which they asserted under the said 10-year Statute of Limitations. The Court adheres to its former opinion in holding that the said appellees had not acquired title by adverse possession, and that the record title was vested in the said appellant, and we make this response to the suggestion of error only for the purpose of saying that it was not intended by the former opinion that any rights that Joe Price may have in the land should be prejudiced thereby. Moreover, any judgment rendered here adjudging the appellant to be the owner of the land could not be binding as against any claim of Joe Price to the land since the latter is not a party to the lawsuit. It follows, therefore, that the suggestion of error should be, and the same is hereby, overruled.
Suggestion of error overruled. *Page 125